Citation Nr: 1740151	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for ureterolithiasis.

2.  Entitlement to a disability rating higher than 10 percent for service-connected left shoulder disability.

3.  Entitlement to a disability rating for service-connected right shoulder disability higher than 10 percent prior to March 1, 2017; and higher than 20 percent thereafter.

4.  Entitlement to a disability rating higher than 10 percent for instability of the right knee.

5.  Entitlement to a disability rating higher than 10 percent for limitation of motion of the right knee.

6.  Entitlement to a compensable disability rating for the residual surgical scars of the right shoulder, left shoulder, and right knee.

7.  Entitlement to a compensable disability rating for erectile dysfunction.

8.  Entitlement to a disability rating higher than 30 percent for migraines.

9.  Entitlement to an initial disability rating higher than 30 percent for service-connected psychiatric disorder.

10.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to August 2014.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This decision granted service connection for depressive disorder with a rating of 30 percent effective September 1, 2014; increased the rating for ureterolithiasis to 30 percent effective September 1, 2014; increased the rating for left and right shoulder status post SLAP tear repair to 10 percent, each shoulder, effective March 3, 2015; increased the rating for right knee status post ACL/MCL repair-instability to 10 percent, and painful motion to 10 percent, both effective March 3, 2015; continued the 30 percent rating for migraines; and continued the noncompensable rating for service-connected scars and erectile dysfunction.

In a rating decision dated in February 2017, the RO increased the rating for the right shoulder disability to 20 percent effective March 1, 2017, which was following surgery.

The Board notes that the Veteran's June 2016 substantive appeal (Form 9), and the RO's June 2016 certification of appeal, both include the issue of an increased rating for "left knee disorder (status post left knee ACL/MCL repair, now to include painful motion);" however, the Veteran is not service connected for a left knee disorder.  Thus, the Board does not have jurisdiction over that issue.

In May 2017, the Veteran attended a Board hearing.  Unfortunately, a complete transcript could not be produced due to technical difficulties.  In July 2017, the Board offered the Veteran another hearing.  One was scheduled for later that month.  Ultimately, both the Veteran and his representative responded that he does not want another hearing.

The Board further notes that in April 2017, the Veteran's attorney submitted private medical evidence pertaining to PTSD.  Waiver of RO consideration of the additional evidence is presumed given the June 2016 date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).  However, as further development of the Veteran's psychiatric disorder is warranted this evidence will be considered by the RO on remand.

Finally, during the course of the appeal, a TDIU was denied in February 2017.  Although not certified to the Board, the Veteran has raised this issue in conjunction with his appeal for an increased rating for his service-connected psychiatric, headaches, bilateral shoulder, and right knee disabilities.  Thus, a separate notice of disagreement and appeal are not necessary.  Therefore, the Board takes jurisdiction over this matter as shown on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The erectile dysfunction rating claim is addressed in the decision below.  The remaining issues on appeal are addressed in the remand section following the decision.  


FINDING OF FACT

The Veteran's erectile dysfunction results in loss of erectile power but is not accompanied penile deformity.


CONCLUSION OF LAW

The criteria for a compensable disability rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Diagnostic Code (DC) 7522 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Although the Board is remanding other claims for additional development, remand is not necessary for the erectile dysfunction claim, decided below, as there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d).
Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's erectile dysfunction is presently rated as noncompensable.  The rating schedule does not provide a DC for rating erectile dysfunction.  Instead, such impairment is compensated by special monthly compensation (SMC) at the statutory rate for loss of use of a creative organ, pursuant to 38 U.S.C.A. § 1114(k).

The ratings schedule also provides that if there is deformity of the penis associate with erectile dysfunction, such impairment warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, DC 7522.  In every instance where the schedule does not provide a noncompensable evaluation for a DC, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis

The most probative evidence for this claim is a November 2015 VA examination that was conducted in connection with the claim.  A diagnosis of erectile dysfunction was confirmed with onset in 2012.  Notably, although the Veteran was not physically examined per his request, he denied penile deformity or abnormality.  The Board finds the Veteran's report credible as he has firsthand knowledge.

This is sufficient evidence to find that the Veteran's erectile dysfunction results in loss of erectile power but is not accompanied penile deformity.  There is no contention that there is deformity.  Without accompanying deformity, a compensable rating is not warranted.  See VBA Manual, M21-1, III.iv.4.I.3.b. (the condition is not compensable in the absence of penile deformity).  Instead, the Veteran has also been granted SMC at the statutory rate for loss of use of a creative organ, pursuant to 38 U.S.C.A. § 1114(k).  This compensates the effects of the erectile dysfunction.

The preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, a higher rating is not warranted.


ORDER

A compensable disability rating for erectile dysfunction is denied.


REMAND

For the reasons that follow the Board finds that further development is needed regarding the remainder of the Veteran's claims.

Shoulders, Right Knee, and Residual Surgical Scars

Review of the record reveals that the Veteran was last underwent VA shoulder and knee examinations in November 2015; however, those examinations were not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Moreover, the Veteran has undergone right shoulder surgery since then.  See VA right shoulder surgery records dated in November 2016.  In accordance with 38 C.F.R. § 3.326(a), the Veteran's shoulders and right knee should be re-examined.  And, as the Veteran has had additional shoulder surgery since November 2015 and is requesting an increased rating for his service-connected scars disability, his post surgery scars should be re-examined, as well.

Moreover, the examiner should "estimate the functional loss that would occur during flares" if the examination is not conducted during a flare-up.  See Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).

Headaches 

The Veteran is also requesting a higher rating for his service-connected headaches disability.  In May 2017, the Veteran's spouse stated that the Veteran is "pretty much paralyzed" by his migraines.  Also, previously in January 2017, a VA neurologist noted that the Veteran's headaches are "increasing in frequency recently."  As there is an indication that the Veteran's headaches may have worsened since his last VA examination in November 2015, he should be afforded a new one.  

Ureterolithiasis

The Veteran has been awarded the highest schedular rating for service-connected ureterolithiasis under DC 7510 for that disability or DC 7509 for hydronephrosis.  However, severe hydronephrosis is to be rated as renal dysfunction that potentially allows for a higher rating.  See 38 C.F.R. § 4.115b.  The Board finds that a VA examination is warranted to determine whether there is sufficient renal dysfunction to warrant a rating higher than 30 percent.


Psychiatric Disorder 

In addition to the foregoing, the Veteran is requesting an initial disability rating higher than 30 percent for his service-connected psychiatric disability, which has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9435, throughout the appeal period.  Under that criteria, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

In December 2015 the Veteran was afforded a VA PTSD examination, which returned a diagnosis of unspecified depressive disorder and other specified trauma or stressor related disorder.  According to the examiner, the Veteran's symptoms did not meet DSM-V criteria for a diagnosis of PTSD, but there was "significant overlap between symptoms of depression and symptoms of trauma/stressor-related disorders," with symptoms that included avoidance, negative cognitions, hypervigilance, increased startle reaction, anhedonia/reduced enjoyment, low energy, and low motivation.  The examiner concluded that the Veteran "appears to have fairly strong coping skills and social support.  Therefore, he has a relatively low degree of impairment in both social and occupational functioning."

However, since then, VA mental health records dated in August 2016 reflect "increased panic attacks."  See, e.g., VA mental health record dated August 4, 2016, which documents the Veteran as reporting that "his mental health meds are no longer working," and that he had had a panic attack while at work that day and ended up resigning his job.  Moreover, the Veteran's attorney has submitted medical evidence related to a diagnosis of PTSD.  See April 2017 private Mental Status Examination report submitted by Veteran's attorney in August 2017.  As there is an indication that the Veteran's service-connected psychiatric disorder may have worsened since his last VA examination he should be afforded a new one.

TDIU

Finally, as the issue of TDIU is intertwined with the pending appeals for a higher rating for the Veteran's service-connected disabilities, the TDIU claim is therefore also remanded.

Records

On remand, the claims file should be updated with VA treatment records dated after January 9, 2017, and the Veteran should be given an opportunity to identify any outstanding private medical records related to his remanded claims.  

Accordingly, these issues are REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private treatment records referable to the claims remaining on appeal and then take steps to obtain these records.  Associate any located records with the claims file.

2.  Associate the Veteran's VA treatment records dated after January 9, 2017 with the claims file.  

3.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected right and left shoulder and right knee disabilities, and residual post surgical scars.  

The examiner should specifically test the joints for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  

The examiner should also estimate the functional loss that would occur during flares.

If either of these cannot be accomplished, it should be explained why.

4.  Schedule the Veteran for a new VA examination to ascertain the severity of the Veteran's service-connected ureterolithiasis.  This should include an assessment of any associated renal dysfunction.

5.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected headaches.  

6.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected psychiatric disorder.  This should include whether the Veteran's presentation supports a diagnosis of PTSD.

7.  Finally, re-adjudicate these remaining claims for an increased rating and the intertwined claim for TDIU.  If any benefit sought is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


